Hall J.
The civil jurisdiction of a Justice’s Court is limited to cases at issue ex contractu and cases of injuries or damages to personal property, whé're the principal sum does not exceed one hundred dollars. A Justice has no jurisdiction to render a judgment for damages in an action for suing out a garnishment maliciously and without probable cause ; if he does so, such a judgment may be attacked by affidavit of illegality. Code, §3594.
2. The case brought up by certiorari was only that made upon the affidavit of illegality to the execution issuing from this void judgment, and when the applicant for the writ had paid all costs accruing in that case, and given the bond and security required by law, she had complied with the conditions which entitled her to it. Code, §4054.
Judgment affirmed.